Name: Commission Regulation (EC) No 880/1999 of 28 April 1999 redistributing unused portions of the 1998 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: trade policy;  international trade;  Asia and Oceania;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities29. 4. 1999 L 111/17 COMMISSION REGULATION (EC) No 880/1999 of 28 April 1999 redistributing unused portions of the 1998 quantitative quotas for certain products originating in the Peoples Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (1), as amended by Regulation (EC) No 138/96 (2), and in particular Articles 2(5), 14 and 24 thereof, (1) Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 (3), as last amended by Regulation (EC) No 1138/98 (4), introduced annual quantitative quotas for certain products originating in the Peoples Republic of China listed in Annex II to that Regulation; whereas the provisions of Regula- tion (EC) No 520/94 are applicable to those quotas; (2) Whereas the Commission accordingly adopted Regulation (EC) No 738/94 (5), as last amended by Regulation (EC) No 983/96 (6), laying down general rules for the implementation of Regulation (EC) No 520/94; whereas these provisions apply to the administration of the above quotas subject to the provisions of this Regulation; (3) Whereas, in accordance with Article 20 of Regula- tion (EC) No 520/94, the competent authorities of the Member States notified the Commission of the quantities of quotas assigned in 1998 and not used; (4) Whereas the unused quantities could not be redis- tributed in time to be used before the end of the 1998 quota year; (5) Whereas examination of the data received for each of the products in question indicates that the quantities not used in the 1998 quota year should be redistributed in 1999, up to a limit of the amounts set out in Annex I to this Regulation; (6) Whereas, the different administrative methods provided for by Regulation (EC) No 520/94 having been considered, the method based on traditional trade flows should be adopted; whereas under this method quota tranches are divided into two portions, one of which is reserved for traditional importers and the other for other applicants; (7) Whereas this has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows; (8) Whereas quantities redistributed under this Regula- tion should be divided using the same criteria as for the allocation of the 1999 quotas; (9) Whereas the reference period used for the appor- tionment of the 1999 quotas, consisting of either the year 1996 or 1997, should again be applied to the allocation of the share set aside for traditional importers, since it continues to reflect the normal trend of trade flows for the products in question; whereas, therefore, traditional importers must prove that they imported products originating in China subject to the relevant quotas in the course of either 1996 or 1997; (10) Whereas it is necessary to simplify the formalities to be fulfilled by traditional importers who already hold import licences issued when the 1999 Community quotas were allocated; whereas the competent administrative authorities already possess the requisite evidence of either 1996 or 1997 imports for all traditional importers; whereas the latter need therefore only enclose a copy of their previous licences with their new licence applications; (11) Whereas measures should be taken to provide the best conditions for the allocation of that portion of the quota reserved for non-traditional importers with a view to optimum use of quotas; whereas, to this end, it is appropriate to provide for that (1) OJ L 66, 10.3.1994, p. 1. (2) OJ L 21, 27.1.1996, p. 6. (3) OJ L 67, 10.3.1994, p. 89. (4) OJ L 159, 3.6.1998, p. 1. (5) OJ L 87, 31.3.1994, p. 47. (6) OJ L 131, 1.6.1996, p. 47. EN Official Journal of the European Communities 29. 4. 1999L 111/18 portion to be allocated in proportion to the quant- ities requested, on the basis of a simultaneous examination of import licence applications actually lodged, and grant access only to importers who can prove that they obtained and made use of at least 80 % of an import licence for the product in ques- tion during the 1998 quota year and to importers who did not obtain an import licence for the product in question during the 1998 quota year; whereas the amount that any non-traditional importer may request should also be restricted to a set volume or value; (12) Whereas for the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers; (13) Whereas with a view to optimum use of quotas, licence applications for imports of footwear under quotas which refer to several CN codes must specify the quantities required for each code; (14) Whereas the Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94; whereas the information about traditional im- porters previous imports must be expressed in the same units as the quota in question; (15) Whereas in the light of the experience gained in the management of the quotas, in order to facilitate import administration formalities to economic operators and in view of the fact that unused quant- ities may not be carried over to the following year more than once, thus the risk of excessive accumu- lation of imports appear to be limited, it is deemed appropriate, without prejudice to the results of a further analysis which may appear to be warranted in this respect in the future, to set the expiry date of the redistribution import licences at 31 December 1999; (16) Whereas these measures are in accordance with the opinion of the Committee for the administration of quotas set up under Article 22 of Regulation (EC) No 520/94, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down specific provisions for the redistribution in 1999 of portions of the quantitative quotas referred to in Annex II to Regulation (EC) No 519/94 which were not used in the 1998 quota year. The quantities not used in the 1998 quota year shall be redistributed up to the limit of the volumes or values set out in Annex I to this Regulation. Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation. Article 2 1. The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade flows, referred to in Article 2(2)(a) of Regulation (EC) No 520/94. 2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex II to this Regulation. 3. The portion set aside for non-traditional importers shall be apportioned using the method based on alloca- tion in proportion to quantities requested; the volume requested by a single importer may not exceed that shown in Annex III. Only importers who can prove that they imported at least 80 % of the volume of the product for which they were granted an import licence pursuant to Commission Regulations (EC) No 2021/97 (1) and/or (EC) No 1280/98 (2) and importers who declare that they did not obtain an import licence pursuant to Regulations (EC) No 2021/97 and/or (EC) No 1280/98 shall be en- titled to apply for import licences. Article 3 Applications for import licences shall be lodged from the day following the day of publication of this Regulation in the Official Journal of the European Communities to 27 May 1999 at 3 p.m., Brussels time, with the competent authorities listed in Annex IV to this Regulation. Article 4 1. For the purposes of allocating the portion of each quota set aside for traditional importers, traditional' importers shall mean importers who can show that they have imported goods in either the calendar year 1996 or 1997. 2. The evidence referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release into free circu- lation during either calendar year 1996 or 1997, as indi- cated by the importer, of products originating in the Peoples Republic of China which are covered by the quota in respect of which the application is made. (1) OJ L 284, 16.10.1997, p. 42. (2) OJ L 176, 20.6.1998, p. 17. EN Official Journal of the European Communities29. 4. 1999 L 111/19 3. Instead of the evidence referred to in the first indent of Article 7 of Regulation (EC) No 520/94: Ã¯ £ § applicants may enclose with their licence applications documents drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question during calendar year 1996 or 1997 carried out by themselves or, where applicable, by the oper- ator whose activities they have taken over, Ã¯ £ § applicants already holding import licences issued for 1999 under Commission Regulation (EC) No 2297/ 98 (1), for products covered by the licence application may enclose a copy of their previous licences with their licence applications. In that case they shall indi- cate in their licence application the aggregate quantity of imports of the product in question during the chosen reference period. Article 5 Member States shall inform the Commission no later than 10 June 1999 at 10 a.m., Brussels time, of the number and aggregate quantity of import licence applica- tions and, in the case of applications from traditional importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4(1) of this Regulation. Article 6 No later than 30 June 1999 the Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers applications. Article 7 Import licences shall be valid up to 31 December 1999. The validity shall not be extendable. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1999. For the Commission Leon BRITTAN Vice-President (1) OJ L 287, 24.10.1998, p. 10. EN Official Journal of the European Communities 29. 4. 1999L 111/20 ANNEX I Quantities to be redistributed Product description HS/CN code Quantitiesredistributed Footwear falling within HS/CN codes ex 6402 99 (1) 6 508 239 pairs 6403 51 6403 59 1 294 088 pairs ex 6403 91 (1) ex 6403 99 (1) 1 823 036 pairs ex 6404 11 (2) 5 863 051 pairs 6404 19 10 15 869 720 pairs Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 8 175,49 tonnes Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china falling within HS/CN code 6912 00 7 043,15 tonnes (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has a provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. EN Official Journal of the European Communities29. 4. 1999 L 111/21 ANNEX II Allocation of the quotas Product description HS/CN code Portion reservedfor traditional importers Portion reserved for other importers Footwear falling within HS/CN codes ex 6402 99 (1) 4 881 179 pairs (75 %) 1 627 060 pairs (25 %) 6403 51 6403 59 970 566 pairs (75 %) 323 522 pairs (25 %) ex 6403 91 (1) ex 6403 99 (1) 1 367 277 pairs (75 %) 455 759 pairs (25 %) ex 6404 11 (2) 4 397 288 pairs (75 %) 1 465 763 pairs (25 %) 6404 19 10 11 902 290 pairs (75 %) 3 967 430 pairs (25 %) Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 6 131,62 tonnes (75 %) 2 043,87 tonnes (25 %) Ceramic tableware, kitchen- ware, other household articles and toilet articles, other than of porcelain or china falling within HS/CN code 6912 00 5 282,36 tonnes (75 %) 1 760,79 tonnes (25 %) (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has a provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. EN Official Journal of the European Communities 29. 4. 1999L 111/22 ANNEX III Maximum quantity which may be requested by each importer other than traditional Product description HS/CN code Predeterminedmaximum quantity Footwear falling within HS/CN codes ex 6402 99 (1) 4 000 pairs 6403 51 6403 59 4 000 pairs ex 6403 91 (1) ex 6403 99 (1) 4 000 pairs ex 6404 11 (2) 4 000 pairs 6404 19 10 4 000 pairs Tableware, kitchenware of porcelain or china falling within HS/CN code 6911 10 4 tonnes Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china falling within HS/CN code 6912 00 4 tonnes (1) Excluding footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has a provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than EUR 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralise impact or materials such as low-density polymers. EN Official Journal of the European Communities29. 4. 1999 L 111/23 ANNEX IV LIST OF THE COMPETENT NATIONAL AUTHORITIES 1. BELGIQUE/BELGIÃ  MinistÃ ¨re des affaires Ã ©conomiques Administration des relations Ã ©conomiques, 4e division: Mise en Ã uvre des politiques commerciales. Services licences Ministerie van Economische Zaken Bestuur van de Economische Betrekkingen. 4e afdeling: Toepassing van de handelspolitiek. Dienst Vergunningen 60, rue GÃ ©nÃ ©ral Leman/Generaal Lemanstraat 60 B-1040 Bruxelles/Brussel TÃ ©l./Tel.: (32 2) 206 58 16 TÃ ©lÃ ©copieur/Fax: (32 2) 230 83 22 231 14 84 2. DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf. (45) 87 20 40 60 Fax (45) 87 20 40 77 3. DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft Frankfurter StraÃ e 29-31 D-65760 Eschborn Tel.: (49) 61 96 404-0 Fax: (49) 61 96 40 42 12 4. GREECE Ministry of National Economy 1, Kornarou Street GR-Athens 105-63 Tel.: (301) 328-6031/328-60 32 Fax: (301) 328 60 94/328 60 59 5. ESPAÃ A Ministerio de EconomÃ ­a y Hacienda DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28071 Madrid Tel.: (34) 913 49 38 94/913 49 37 78 Fax: (34) 913 49 38 32. 6. FRANCE Service des titres du commerce extÃ ©rieur 8, rue de la Tour-des-Dames F-75436 Paris Cedex 09 TÃ ©l.: (331) 40 04 04 04 TÃ ©lÃ ©copieur: (331) 55 07 46 59 7. IRELAND Department of Enterprise Trade and Employment Licencing Unit Kildare Street Dublin 2 Tel.: (353 1) 631 21 21 Fax: (353 1) 676 61 54 8. ITALIA Ministero del Commercio con lestero Direzione generale delle importazioni e delle esportazioni Viale America 341 I-00144 Roma Tel.: (39 6) 59 931 Telefax: (39 6) 59 93 26 31/59 93 22 35 Telex: 610083-610471-614478 9. LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des Licences BoÃ ®te postale 113 L-2011 Luxembourg TÃ ©l.: (352) 22 61 62 TÃ ©lÃ ©copieur: (352) 46 61 38 10. NEDERLAND Centrale Dienst voor in- en uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel.: (31 50) 523 91 11 Fax: (31 50) 526 06 98 11. Ã STERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegen- heiten Landstrasser HauptstraÃ e 55/57 A-1031 Wien Tel.: (43) 1 71 10 23 61 Fax: (43) 1 715 83 47 12. PORTUGAL MinistÃ ©rio da Economia DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica, 79 P-1094 Lisboa Tel.: (351 1) 793 09 93/793 30 02 Fax: (351 1) 793 22 10/796 37 23 Telex: 13418 13. SUOMI Tullihallitus PL 512 FIN-00101 Helsinki P. (358-9) 61 41 F. (358-9) 614 28 52 14. SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Tfn (46-8) 690 48 00 Fax (46-8) 30 67 59 15. UNITED KINGDOM Department of Trade and Industry Import Licencing Branch Queensway House, West Precinct Billingham Stockton on Tees TS23 2NF Tel.: (44 1642) 36 43 33/36 43 34 Fax: (44 1642) 53 35 57